DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on November 22, 2021 is acknowledged.  The traversal is on the grounds that the characterization of Lenker is incorrect given that the marker 3202 is not the proximal marker, but the distal marker in view of the disclosure in [0023] of Lenker. Applicant also argues that the marker 3202 “continues to indicate the position of the blunted distal end 3110 when the stylet shaft 3102 is extended”.  This is not found persuasive because, contrary to Applicant’s allegation, the marker at 3202 is indeed a proximal marker of the entirety of the pucture device of 3200 in figures 32a/b of Lenker. The common feature(s) of claims 1, 25 and 50 were found by the Examiner to be the puncture device and the proximal marker. As such, the entirety of the device 3200 is taken by the Examiner as a puncture device, with the marker 3202 being proximal of the distal most end of the device as shown in figure 32B when the marker 3202 is proximal to the ended distal tip 3104
Accordingly, claims 25-30 and 50-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 22, 2021
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation of “wherein the portions of the elongate puncture device at and adjacent the at least one proximal marker…” therein. It is the Examiner’s position that the recitation of “the portions” renders the scope of the claim as indefinite because it is unclear what relationship these “portions” have to the prior claimed “a proximal portion of the mandrel”. Specifically, it is unclear if the later recited “portions” include the earlier recited “proximal portion” or if the proximal portion is included in addition to the “the portions”. In the case that the “the portions” recite different portions from the “proximal portion” this limitation would fail to have proper antecedent basis in the claims. Claims 4-7 are rejected due to their dependency on claim 3. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conquergood et al. (US Pat. Pub. 2006/0206131 A1).
Regarding claim 1, Conquergood discloses an assembly for a trans septal puncture procedure and enhancing procedural efficiency by facilitating exchange and positioning, the assembly comprising: a puncture device for puncturing tissue (102), the puncture device comprising at least one proximal marker positioned at a proximal end of the puncture device (802), and at least one distal end marker which is visible under an imaging system (812 is capable of being visualized), and a supporting member for supporting the puncture device (cannula 700) comprising a lumen for receiving the puncture device (700 having a lumen as in [0055] and the figures) and a distal tip marker which is visible under the imaging system (704), wherein the puncture device is capable of being insertable within the lumen of the supporting member and being selectively usable in co-operation therewith during a portion of a procedure for puncturing tissue (via the interaction between the two as in figures 8E/G) and wherein the puncture device is usable independently therefrom during another portion of the procedure (102 is capable of being used independently), and wherein when the puncture device is inserted within the lumen, the at least one proximal marker allows the puncture device to be positioned relative to a proximal end of the supporting member (see figure 8G with 812 allowing the proximal end of 102 to be positive relative to the proximal end of 700), and the at least one distal tip marker  704 and 812 providing for the positioning and imaging).
	Regarding claim 2, Conquergood provides that the imaging system is a fluoroscopy system and the distal tip marker and distal end marker are visible under fluoroscopy (as in [0059]).
Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pursely (US 6030371), Moorman (US 7160292), Cosman (US 6881214).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794